As filed with the Securities and Exchange Commission on November 21, 2007 Registration No. 333-128953 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST EFFECTIVE AMENDMENT TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TEGAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 68-0370244 (State of Incorporation) (I.R.S. Employer Identification No.) 2201 S. McDowell Boulevard Petaluma, CA 94954 (Address of Principal Executive Offices including Zip Code) THE EIGHTH AMENDED AND RESTATED 1 THE FIFTH AMENDED AND RESTATED STOCK OPTION PLAN FOR OUTSIDE DIRECTORS (Full Title of the Plan) Thomas R. Mika President and Chief Executive Officer TEGAL CORPORATION 2201 S. McDowell Boulevard Petaluma, CA 94954 (707) 763-5600 (Name, Address and Telephone Number, Including Area Code for Agent for Service) Copy to: Christopher Kaufman, Esq. Latham & Watkins LLP 140 Scott Drive Menlo Park, California 94025 (650) 328-4600 PARTIAL DEREGISTRATION OF SECURITIES Tegal Corporation (the “Registrant”), is filing this post-effective amendment to deregister certain securities originally registered for sale under the Registrant’s Eighth Amended and Restated 1998 Equity Participation Plan of Tegal Corporation and Fifth Amended and Restated Option Plan for Outside Directors of Tegal Corporation (together, the “Prior Plans”) pursuant to the Registration Statement on Form S-8 filed on October 12, 2005(File No. 333-128953), with respect to shares of the Registrant’s Common Stock, par value $0.01 per share (the “Common Stock”).A total of 2,000,000 shares (on a post-1-to-12 reverse stock split basis) were registered for issuance under Registrant’s Prior Plans. The Registrant has since adopted a new equity incentive plan, the Tegal Corporation 2007 Incentive Award Plan(the “2007 Plan”).According to the terms of the 2007 Plan, shares that were available for grant under the Prior Plans that were not granted under the Prior Plans will be available for issuance under the 2007 Plan (the “Carried Forward Shares”).No future awards will be made under the Prior Plans.The total number of shares that were available for grant under the Prior Plans as of the date the 2007 Plan was adopted was 816,704 shares.The Carried Forward Shares are hereby deregistered. Contemporaneously with the filing of this Post Effective Amendment to the Registration Statement on Form S-8, the Registrant is filing a Registration Statement on Form S-8 to register the Carried Forward Shares under the 2007 Plan.In accordance with Instruction E to the General Instructions to Form S-8 and other guidance promulgated by the Securities and Exchange Commission, this Post-Effective Amendment is hereby filed (i) to reallocate the Carried Forward Shares from the Prior Plans to the 2007 Plan, and (ii) to carry over the registration fees paid for the Carried Forward Shares from the Registration Statement on Form S-8 filed for the Prior Plans to the Registration Statement on Form S-8 for the 2007 Plan that is being filed contemporaneously with the filing of this Post Effective Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Petaluma, State of California, on this 21st day of November, 2007. TEGAL CORPORATION By: /s/ CHRISTINE T. HERGENROTHER Christine T. Hergenrother Vice President and Chief Financial Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on November 21, 2007. Signature Title /s/ THOMAS R. MIKA President, Chief Executive Officer and Chairman of the Board of Directors (Principal Executive Officer) Thomas R. Mika /s/ CHRISTINE T. HERGENROTHER Vice President and Chief Financial Officer(Principal Financial and Accounting Officer) Christine T. Hergenrother /s/ EDWARD A. DOHRING Director Edward A. Dohring /s/ JEFFREY M. KRAUSS Director Jeffrey M. Krauss /s/ CARL MUSCARI Director Carl Muscari /s/ H. DUANE WADSWORTH Director H. Duane Wadsworth
